Citation Nr: 1639565	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-47 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in November 2015.  Then, the Board remanded the claim for further development.  The matter has been returned to the Board for appellate consideration.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  PTSD is not diagnosed.  

2.  A psychiatric disorder other than PTSD, to include anxiety, depression, adjustment disorder, anxiety, and mood disorder, did not manifest in service or for many years thereafter, and is otherwise unrelated to service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2015).

2.  A psychiatric disorder other than PTSD, to include depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records and private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his psychiatric conditions.  The Board does note that attempts were made to obtain any records from the Social Security Administration (SSA) obtained pursuant to an application for disability benefits.  In a March 2013 formal finding, the RO determined that the records from the SSA were unavailable for review.  The RO requested records from the SSA in April 2012, receiving a negative response only a few days later.  

The Veteran was afforded VA examinations and opinions in October 2008, January 2009, September 2014, and January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In November 2015, as noted above, the Board remanded the claim to obtain an examination in order to provide a complete and adequate examination and opinion from the Veteran's claim.  The Veteran was scheduled for a VA examination for his PTSD claim in March 2016.  However, the Veteran failed to appear for the scheduled examination without explanation.  The record does not reflect that the Veteran attempted to reschedule the missed examination. 

In April 2016, Appeals Management Center issued a Supplemental Statement of the Case (SSOC) that continued the denial of service connection for an acquired psychiatric disorder, noting that the Veteran had failed to appear for an examination without good cause.  Subsequently, still in April 2016, the Veteran through his representation acknowledged receipt of the SSOC and requested the Veteran's claim be forwarded immediately to the Board for a decision, waiving any new evidence that may have been received subsequent to the issuance of the SSOC.   In such situations, the Board is required to adjudicate the claims based on the remaining evidence of record, and will do so herein.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board finds that there has been substantial compliance, to the extent possible, with the directives of the February 2014, December 2014, and November 2015 Board remands.  The February 2014 remand directed the RO to obtain VA treatment records, to include records from Kerrville VA from the 1990s, contact the Veteran to provide information regarding any private records, and to obtain a VA examination to clarify if there was PTSD at any time during the appeal and whether other psychiatric diagnoses were related to service.  VA records were obtained in March, April, and September 2014.  A September 2014 VAX was obtained; this examination was later found inadequate as was inconsistent - it found there was no PTSD, but then later noted that there was a diagnosis of PTSD.  A March 2014 letter was sent to the Veteran requesting releases for private records.
 
The December 2014 remand directed the RO to obtain VA treatment records, to include from Kerrville VA from 1991 to 1999, to obtain a VA medical opinion regarding non-PTSD psychiatric disorders, and to obtain an opinion regarding PTSD existed and was related to the conceded stressor.  VA records were associated with the claims file in February 2015, December 2015, and a negative response from Kerrville VA was received in September 2015.  A February 2015 VA opinion was obtained.  Later, that examination was found inadequate because it did not fully address prior diagnoses of record.

The November 2015 remand directed that VA treatment records be obtained, including those from Kerrville VA from 1991 through 1999, that the Veteran be contacted to provide release for any relevant private records, and that the Veteran be afforded a new examination from an examiner other than the one who provided the 2014 and 2015 examinations.  VA records were associated with the claims file in December 2015.  A December 2015 letter was sent to the Veteran requesting releases for private records.  In March 2016, the Appeals Management Center received a memo reporting that no medical records were found in the Kerrville VA Hospital from July 1991 to April 1997.  A copy of an appointment list from that time was enclosed.  The Board finds that this documentation satisfies the first of the Board's November 2015 remand directives.  Regarding the examination request, for the reasons set forth above, the Board finds that there has been substantial compliance.  The examination was scheduled, the Veteran was provided with a notice of his failure to attend the examination, and the Veteran waived further consideration of any additional evidence without providing good cause for his absence.  Thus, the Board finds that there has been substantial compliance with all remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service Connection

The Veteran submitted an application for entitlement to service connection for PTSD in July 2006.  He contends he has PTSD as a result of experiencing combat during his military service.  The Board notes that VA has conceded the Veteran's reported stressor of undergoing combat while stationed in the Republic of Vietnam in 1970 and 1971.  As there are other psychiatric diagnoses of record, the Board will analyze whether service connection is warranted for each diagnosis.  

Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred. First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2).  

Facts

As supported by the Veteran's service personnel records, the Veteran's stressor is conceded.  His field unit took enemy fire from RPGs, rockets, and mortars.  He also worked as a field radio operation in which troops were in a fire fight or were ambushed by the enemy.  

The Veteran's service treatment records were silent regarding any psychiatric complaints, treatment, or diagnoses.  

In March 1992, the Veteran received diagnoses of substance abuse and PTSD at a Veterans Center.  His specific symptoms included anger, hostility, alcohol abuse, low self-esteem, and sleep disturbance.  The Veteran continued to receive treatment at the Vet Center until November 1992, at which point he was discharged due to the lack of a need for future counseling.  

In an October 2005 private record, the Veteran's substance abuse disorder was discussed.  At that time, he had continued use of alcohol, cannabis, and cocaine.  Accompanying symptoms at that time were anxiety and hyperactivity.  In another progress note, dated in March 2006, a psychiatric assessment showed the Veteran's affect and mood as abnormal.  The Veteran also had impaired insight and judgment.  He had nervous, restless behavior, frequent position changes, rapid speech, and poor judgment and insight.  These symptoms were attributed to the Veteran's substance abuse disorder.  

In a December 2006 VA medical record, the Veteran reported he had been feeling depressed and was having difficulty sleeping.  The attending social worker noted a history of polysubstance abuse, and provided an Axis I diagnostic impression of polysubstance abuse, active, marijuana, cocaine, and alcohol.  

In a January 2007 Vet Center Intake form, the Veteran presented with anxiety, slow speech, impaired memory, flat and blunted affect, tense motor activity, and fair judgment.  The Veteran had disorganized thinking, hallucinations, sleep disturbance, low sex drive, and low energy levels.  The Veteran denied suicidal and homicidal thoughts.  The social worker noted the Veteran's history of cocaine and substance dependence.  The Veteran had significant symptoms of PTSD and major depressive disorder at that time.  Subsequent treatment records from the Vet Center show the Veteran receiving treatment for conditions listed as PTSD, depression, and polysubstance abuse up until August 2008.  

A January 2008 VA psychiatric assessment shows that the Veteran was diagnosed with alcohol abuse, cocaine abuse, cannabis abuse, and a mood disorder.  The examiner noted the Veteran was unable to provide insight into whether the service-connected diabetes mellitus, type II, contributed to his mood disorder.  

The Veteran was afforded a VA examination in October 2008.  The examiner found that the Veteran did not have PTSD because re-experiencing and avoidance symptoms were largely absent; therefore, he did not meet the DSM-IV criteria for PTSD.  The Veteran was diagnosed with mood disorder, alcohol abuse, cannabis abuse.  Anxiety disorder and PTSD were diagnosed by history.  However, the examiner did not have the claims file.  The examiner did not provide an etiology opinion regarding the mood disorder.  An addendum was obtained by the same examiner in January 2009 after the claims file was reviewed.  The examiner simply indicated: "no change in diagnostic impressions, assessment of psychosocial functioning, or otherwise after a review of the patient's claims file."  

In a September 2014 VA examination, the examiner concluded there was no current diagnosis of PTSD.  Rather, the examiner opined that there was a substance induced depressive disorder due to his cannabis use.  Regarding the prior diagnosis of PTSD in the VA treatment records, the examiner noted that this diagnosis appeared to be presumptive without an adequate examination.  The examiner cited to the January 2009 addendum, which indicated no diagnosis of PTSD, that there was no evidence of the Veteran re-experiencing stressors from his time in Vietnam, and that he was not harboring fear of hostile military activity.  

An addendum opinion was provided in January 2015.  The examiner opined that there was no PTSD and that the present psychiatric symptoms and mood disorder were associated with the Veteran's substance abuse.  The examiner conceded that the Veteran's substance abuse did begin while in service due to his fear of hostile military activity.  However, the Veteran no longer had "fear of hostile military activity", and his substance abuse continued anyway, noted the examiner.  

The Board notes that the Veteran sought psychiatric treatment through the VA medical center in Temple throughout the course of the appeal.  The Veteran has also participated in group therapy for his psychiatric conditions.  These records document a history of marijuana abuse, substance abuse, PTSD, adjustment disorder, and depression.  The records show that the Veteran has received psychiatric diagnoses and treatment. 

Analysis

After a thorough review of the record, the Board finds that service connection for PTSD and for any other psychiatric disorder is denied.  Regarding PTSD, the element of an in-service event is met.  As noted above, the Veteran's stressor has been conceded.  See 38 C.F.R. § 3.304(f).  The Board finds, however, that the evidence of record supports a finding that there is no PTSD diagnosis.  There are diagnoses of PTSD contained in the Vet Center and VA medical center records, beginning in 1992.  But the October 2008, September 2014, and January 2015 VA examination reports found no PTSD diagnosis.  With the addition of the January 2009 addendum opinion, the examiners were unanimous in finding that the Veteran did not have PTSD.  The 2008 examiner found that the Veteran did not have PTSD because re-experiencing and avoidance symptoms were largely absent; therefore, he did not meet the DSM-IV criteria for PTSD.  The 2009 examiner found that there was no evidence of the Veteran re-experiencing stressors from his time in Vietnam, and that he was not harboring fear of hostile military activity.  The 2014 examiner concluded there was no current diagnosis of PTSD.  The 2015 examiner opined that there was no PTSD.  Although the Board found that some of these opinions were not significantly probative, the Veteran failed to appear for an examination scheduled in March 2016 without good cause and the appeal must be diced in the information of record.  See 38 C.F.R. § 3.655.  The duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Woods, 14 Vet. App. at 224; Hurd, 13 Vet. App. at 452.  The only medical evidence of record on this issue, therefore, is these VA records and examination reports.  On the balance, the Board finds that the examination reports outweigh the treatment records as they are significantly more in-depth, delineated the consideration of the various DSM-IV factors, and were conducted with a review of the claims file, to include relevant medical records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Although the Veteran has stated that he has PTSD that is related to his conceded in-service stressors, the Board finds that his testimony in this regard is not competent.  Although he is competent to report psychiatric symptoms and their onset, he is not competent to report whether those particular psychiatric symptoms constitute a particular psychiatric disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Such a differentiation is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required as it is a complex psychiatric determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Regarding service connection for a psychiatric disability other PTSD, the Board finds that the preponderance of the evidence is against the claim.  As noted above, there is an in-service event; the second element of service is met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  Additionally, there are diagnoses of adjustment disorder, depression, mood disorder, and anxiety during the claim and appeal period.  Thus, the first element of service connection is met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The issue, then, is a nexus between the two.  

However, like PTSD, the evidence of record does not demonstrate a causal link between these diagnoses and the Veteran's military service.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The 2014 VA examiner opined that there was a substance induced depressive disorder due to his cannabis use.  The 2015 VA examiner opined that the present psychiatric symptoms and mood disorder were associated with the Veteran's substance abuse.  The examiner conceded that the Veteran's substance abuse did begin while in service due to his fear of hostile military activity.  Thus, the evidence indicates that the Veteran's psychiatric disorders are due to his drug abuse.  Service connection cannot be awarded where a disability is based on the Veteran's willful misconduct, to include drug abuse or addiction or the use of drugs to enjoy their intoxicating effects.  38 U.S.C.A. 
§ 105(a) (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(a), (c), (d) (2015).  No medical evidence of record indicates that the disorders are related to service.  Again, the Veteran did not appear for the scheduled March 2016 VA examination the appeal must be decided on the information of record.  See 38 C.F.R. § 3.655.  The duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Woods, 14 Vet. App. at 224; Hurd, 13 Vet. App. at 452.  

Although the Veteran has stated that his psychiatric disorders are related to his conceded in-service stressors, the Board finds that his testimony in this regard is not competent.  Although he is competent to report psychiatric symptoms and their onset, he is not competent to report whether those particular psychiatric symptoms are related to certain incidents.  See Washington, 19 Vet. App. at 368.  Such an opinion is not capable of lay observation, such as the presence of varicose veins or ringing in the ears; medical expertise is required as it is a complex psychiatric determination of what particular symptoms or disorders are related to.  See Jandreau, 492 F.3d at 1377 n.4.  Last, the evidence does not show, nor does the Veteran contend, that a psychiatric disorder manifested to a compensable degree within one year of his separation from active service.  Hence, service connection for a psychiatric disorder is not warranted on a presumptive basis.  See 38 C.F.R. § 3.309(a).  

The Board stresses that the Veteran was provided an opportunity to appear at a VA examination to assist in developing his claim.  The Veteran did not appear at his scheduled examination, and thus failed to take advantage of the opportunity which could have been beneficial to his claim. The Veteran's failure to appear for his examination thus limited the available evidence before the Board.  In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


